                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AHAMAD R. ATKINS,

         Petitioner,
                                                           Civil No. 3:17-cv-00144-JPG
                v.                                                      ---
                                                          Criminal No. 4:14-cr-40061-JPG
 UNITED STATES OF AMERICA,

         Respondent.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        The Government has filed a motion asking for an order directing petitioner Ahamad

Atkins’s criminal defense attorney to provide a written response to Atkins’s claims. (ECF No. 32.)

This Court previously found that the petitioner’s § 2255 motion raised allegations of ineffective

assistance of counsel and ordered the Government to respond. Attorney Eugene Howard

represented Atkins with respect to the allegations in the §2255 motion.

        In light of the Seventh Circuit’s decision in United States v. Evans, 113 F.3d 1457 (7th Cir.

1997), an order from the Court specifically finding that petitioner’s allegations have waived the

otherwise applicable attorney/client privilege and authorizing Mr. Howard to respond is necessary.

In Evans, the Seventh Circuit noted that the “most prudent course” for a defense attorney to take

before disclosing confidential communications and other information—even if they attorney

believed that a waiver of the privilege had clearly occurred—is to secure an administrative or

judicial determination that the disclosure would not violate the attorney client privilege. Id. at

1468.

        The Court accordingly will GRANT the Government’s motion and FIND that Atkins’s

allegations of ineffective assistance of counsel on the part of attorney Eugene Howard operate as

                                                 1
a waiver of the attorney/client privilege as to those allegations. IT IS FURTHER ORDERED

that attorney Eugene Howard must provide a written response that addresses petitioner Ahmad

Atkins’s allegations of ineffective assistance of counsel raised in his § 2255 motion.

IT IS SO ORDERED.

DATE: NOVEMBER 14, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
